DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 objected to because of the following informalities:  in line 1, “applying a dual pressure sensitive adhesives” should be changed to –applying dual pressure sensitive adhesives—or –applying a dual pressure sensitive adhesive.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  in line 14, “adapted pickup” should be changed to –adapted to pick up--.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  in line 2, “of said of said” should have an instance of –of said-- removed.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  in line 1, “a different … adhesives” should be changed to --different … adhesives-- or --a different … adhesive--.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  in line 15, “adapted pick up” should be changed to –adapted to pick up--.  Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a portion of each extending into said pair of sumps” in lines 10-11, but does not define whether this requires each cylinder to extend into each of the pair of sumps or requires each cylinder to extend into a respective sump of the pair of sumps.
	Claim 1 recites “rings corresponding to the width of said paper portions and said clear polymer carrier portions” in lines 16-17, but does not define a manner in which the widths correspond to the raised rings.  This would still be indefinite if changed to “the distance between the rings corresponds to the width”.  This will be read similar to “a first distance between first raised rings of a first roller of the pair of rollers is equal to a width of the paper portions and a second distance between second raised rings of a second roller of the pair of rollers is equal to a width of the polymer carrier portions”, though different relationships other than “equal” can be claimed.  However, any amended language should be supported by the original disclosure.
Claim 2 recites “configuring said raised rings on said pair to be different” in lines 1-2, but does not define a manner in which they must be different.  They are inherently different, being different rings.
Claim 3 recites “a raised rings of a first width” in line 2, but does not define whether this is a width of a ring or a width between two rings.
Claim 11 recites “a portion of each extending into said pair of sumps” in lines 11-12, but does not define whether this requires each cylinder to extend into each of the pair of sumps or requires each cylinder to extend into a respective sump of the pair of sumps.
Claim 11 recites “rings corresponding to the width of said paper portions and said clear polymer carrier portions” in lines 17-18, but does not define a manner in which a width and a portion correspond to the raised rings.
Claim 12 recites “configuring said raised rings on said pair to be different” in lines 1-2, but does not define a manner in which they must be different.  They are inherently different, being different rings.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  LIN (US 2011/0186237) discloses transferring fluid from a sump via a cylinder and donor roll to a moving web substrate.  HENKE, Sr. (US 2013/0299094) and WALSH (US 2016/0176179) teach applying patterned adhesive to a web substrate via an application roller.  VAN BOOM et al. (US 2013/0260991) discloses application of adhesive to paper labels via a roller.  The prior art of record does not teach or fairly suggest applying different pressure sensitive adhesives to portions of substrates wherein two sumps hold the adhesive, a rotatable cylinder extending into each sump to pick up the adhesive, and transferring the adhesive from the rotatable cylinders to respective donor rolls, where one donor roll comprises raised rings corresponding to a width of paper portions on the substrate and the other donor roll comprises raised rings corresponding to a width of clear polymer portions of the substrate, prior to transferring the adhesive from each donor roll to transfer rolls and thereafter transferring the adhesive from the donor rolls to the substrate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: VOY et al. (US 5,351,426), CORLETT (US 2011/0206885), MALLYA et al. (US 2018/0240369), McCARTHY et al. (US 8,507,064), COPE et al. (US 2009/0221408), RICH et al. (US 6,440,254), and McQUAID (US 2002/0079051).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745